Citation Nr: 0941391	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-28 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic schizophrenia, undifferentiated type.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1971 to June 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The Veteran requested a hearing in connection with the 
current claim.  Shortly thereafter, however, the Veteran 
submitted written statements dated February and March 2008 in 
which he withdrew his request for a hearing in this case.  
Thus, the Veteran's request for a hearing is withdrawn.  38 
C.F.R. § 20.704(d) (2009).  


FINDINGS OF FACT

1.  The RO initially denied service connection for a 
psychotic condition, diagnosed as schizophrenia, paranoid 
type, in a rating decision dated December 1972.  The Veteran 
did not appeal the RO's decision.

2.  The Veteran unsuccessfully tried to reopen his claim of 
entitlement to service connection for schizophrenia numerous 
times over the intervening years, most recently in January 
2003.  

3.  The RO denied the Veteran's attempt to reopen his claim 
of entitlement to service connection for schizophrenia in a 
rating decision dated July 2003.  The Veteran did not appeal 
the RO's decision and, therefore, this decision is final.

4.  The evidence received subsequent to the July 2003 RO 
decision includes VA treatment records; this evidence does 
not raise a reasonable possibility of substantiating the 
claim of service connection for schizophrenia.

    

CONCLUSIONS OF LAW

1.  The RO's December 1972 and July 2003 decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2009).

2.  New and material evidence has not been presented since 
the July 2003 RO decision denying service connection for 
schizophrenia; thus, the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that he has submitted new 
and material evidence sufficient to reopen his claim of 
entitlement to service connection for schizophrenia.  
Specifically, the Veteran alleges that poor grades on post-
service academic transcripts demonstrate that his 
schizophrenia, which existed prior to service, was aggravated 
by his period of active service.  

The RO initially denied the Veteran's claim of entitlement to 
service connection for a psychotic condition, diagnosed as 
schizophrenia, paranoid type, in a rating decision dated 
December 1972 on the grounds that his psychiatric condition 
existed prior to service and was not aggravated by his period 
of active service.  The Veteran did not appeal the RO's 
decision and, therefore, this decision is final.

The Board notes that the Veteran unsuccessfully tried to 
reopen his claim of entitlement to service connection for 
schizophrenia numerous times over the intervening years.  See 
rating decisions dated April 1980, May 1988, December 1990, 
and September 1992; see also Board's October 1994 decision.  

Prior to the current claim, the Veteran's most recent attempt 
to reopen his claim of entitlement to service connection for 
schizophrenia was January 2003.  The RO denied the Veteran's 
attempt to reopen in a rating decision dated July 2003 on the 
basis that he failed to submit new and material evidence.  In 
particular, the RO found that none of the evidence submitted 
showed that the Veteran's preexisting schizophrenia was 
aggravated by his period of active service.  The Veteran did 
not appeal the RO's decision and, therefore, this decision is 
final.

Most recently, the Veteran sought to reopen his claim of 
entitlement to service connection for schizophrenia by way of 
a statement dated February 2007.  The RO denied the Veteran's 
claim in the April 2007 rating decision currently on appeal 
on the grounds that he failed to submit new and material 
evidence.  The Veteran was notified of this decision and 
timely perfected this appeal.
     
With claims to reopen filed on or after August 29, 2001, such 
as this, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
Although the Veteran's schizophrenia has in the past been 
identified as both the paranoid type and the undifferentiated 
type, the Veteran's current claim of service connection for 
schizophrenia is based on the same factual basis that was of 
record when the previous claim was last decided on the 
merits.  Thus, new and material evidence is necessary to 
reopen the claim.

The evidence received subsequent to the July 2003 RO decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the 
RO's actions, the Board must still determine de novo whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has not been received.  The 
evidence of record at the time of the July 2003 RO decision 
consisted of the Veteran's service treatment records (STRs), 
VA treatment records, private treatment records, and academic 
transcripts.  The evidence now of record includes additional 
VA treatment records.

As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for schizophrenia was 
previously denied on the grounds that there was no evidence 
of record  to show that the Veteran's schizophrenia, which 
preexisted his period of active service, was aggravated by 
his period of active service.  This determination is final as 
the Veteran did not appeal to the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 
(2009).  Thus, the evidence submitted after the final July 
2003 RO decision must relate to this fact.  The Board 
concludes that new and material evidence has not been 
submitted in this case.

The Veteran was afforded a VA Compensation and Pension mental 
disorders examination in February 2006 in conjunction with a 
claim filed to determine the Veteran's competency to handle 
VA funds.  The examiner noted that the Veteran had a long 
history of schizophrenia with numerous periods of 
hospitalization and outpatient care.  The examiner discussed 
the Veteran's current treatment plan, medication regimen, 
living arrangement, and social history.  The Veteran reported 
in-service treatment for a psychiatric condition.  Following 
a mental status examination, the examiner diagnosed the 
Veteran as having chronic schizophrenia, undifferentiated 
type, active and severe.  The examiner also noted that the 
Veteran had "economic and legal issues," and concluded that 
he was not competent to handle VA funds.

The Veteran was also afforded a VA mental health intensive 
case management (MHICM) initial assessment in March 2006.  
The examiner noted that the Veteran had a long history of 
schizophrenia with numerous periods of hospitalization and 
outpatient care.  The examiner discussed the Veteran's 
current treatment plan and medication regimen, as well as his 
past psychiatric history, substance abuse history, 
psychosocial history, and financial status.  Following a 
mental status examination, the examiner diagnosed the Veteran 
as having chronic schizophrenia, undifferentiated type.

The Veteran underwent an adult beneficiary field examination 
in March 2006 to re-assess his competency to handle VA funds.  
The examiner discussed the Veteran's physical and mental 
condition, as well as his capacity to manage funds.  In 
particular, the examiner noted that the Veteran exhibited 
"an anxious, nervous and from time to time an explosive 
mood, mentally ill person."  The Veteran also demonstrated 
poor comprehension of monthly income and financial 
obligations.  Following additional questioning, the examiner 
concluded that the Veteran be placed under a supervised 
direct payment program.

Associated with the claims file is a copy of the Veteran's 
post-service academic transcripts.  A review of these records 
show that the Veteran performed poorly in an academic 
setting, earning Cs, Ds, and Fs, or withdrawing from classes 
altogether.  The Board observes, however, that this evidence 
was of record at the time of the final July 2003 RO decision 
and was considered at that time.

The Board also notes that there are numerous VA mental health 
clinic outpatient treatment notes associated with the claims 
file that were generated during the pendency of this appeal.  
The treatment records confirm the Veteran's continued care 
for schizophrenia and discuss, in part, his psychiatric 
symptoms and other complaints.  However, none of these VA 
treatment records show that the Veteran's schizophrenia, 
which preexisted his period of active service, was aggravated 
by his period of active service.

Given the evidence of record, the Board finds that new and 
material evidence has not been presented in this case.  While 
the Veteran has submitted "new" evidence with respect to 
his schizophrenia claim (i.e., evidence not previously 
submitted to agency decision-makers), this evidence was not 
"material" evidence in that by itself or when considered 
with previous evidence of record, the evidence is not related 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156.  
Namely, none of the "new" evidence submitted by the Veteran 
showed that the Veteran's schizophrenia, which preexisted his 
period of active service, was aggravated by his period of 
active service.    

The Veteran's own assertions that his preexisting 
schizophrenia was aggravated by his period of active service 
are cumulative of arguments presented in connection with his 
previously denied claims.  In that regard, the Board notes 
that lay assertions of medical causation cannot serve as the 
predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Chavarria v. Brown, 5 Vet. App. 468 (1993).  

As previously stated, the Veteran submitted new evidence in 
conjunction with his current schizophrenia claim, but 
material evidence must relate to an unestablished fact 
necessary to substantiate the claim.  In this case, evidence 
showing that the Veteran's preexisting schizophrenia was 
aggravated by his period of active service was required.  The 
evidence of record does not support such a finding.  
Accordingly, new and material evidence to reopen a claim of 
entitlement to service connection for schizophrenia has not 
been presented.  Thus, the Veteran's claim is not reopened.    

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify a claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The VCAA duty to notify was satisfied in this case by way of 
a letter sent to the Veteran in February 2007 that fully 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter defined the 
terms "new and material evidence" and provided complete 
information about why the Veteran's claim was previously 
denied.  The notice letter informed the Veteran of what 
evidence was required to reopen the service connection claim 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  The Veteran was also advised of the information 
and evidence needed to substantiate a service connection 
claim. In this case, the Veteran was notified that his claim 
for schizophrenia was previously denied because there was no 
evidence showing that the Veteran's schizophrenia, which 
preexisted his period of active service, was aggravated by 
his period of active service.  The Veteran was also advised 
of the information and evidence needed to establish a 
disability rating and an effective date for the disability on 
appeal.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  VA is not required to provide a new 
medical examination to a veteran seeking to reopen a 
previously and finally disallowed claim unless new and 
material has been presented.  Woehlaert v. Nicholson, 21 Vet. 
App. 456, 463 (2007).  The Veteran in this case is not 
entitled to a VA examination as new and material evidence was 
not submitted to reopen the schizophrenia claim.  Thus the 
Board finds that VA has complied with the duty-to- assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for schizophrenia has not been presented; 
thus, the claim is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


